United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, PROCESSING &
)
DISTRIBUTION CENTER, City of Industry, CA, )
Employer
)
__________________________________________ )
P.C., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1719
Issued: June 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 11, 2018 appellant filed a timely appeal from an April 25, 2018 merit
decision and an August 16, 2018 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly reduced appellant’s wage-loss compensation
effective April 29, 2018, pursuant to 20 C.F.R. § 10.500(a), based on his earnings had he accepted
1
The Board notes that following the August 16, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

a temporary, limited-duty position; and (2) whether OWCP properly denied appellant’s request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 4, 2005 appellant, then a 46-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he developed carpal tunnel syndrome while performing
federal employment duties. On December 30, 2005 OWCP accepted his claim for bilateral carpal
tunnel syndrome and tenosynovitis/tendinitis. On February 20, 2007 appellant returned to
modified work. He stopped work on June 2, 2009 and underwent left carpal tunnel release. On
July 8, 2009 OWCP placed appellant on the periodic rolls. Appellant underwent right carpal tunnel
release on September 29, 2009. He did not return to work.
Appellant’s physicians, Dr. Mumtaz A. Ali, a Board-certified neurologist, and Dr. Hamid
Rahman, an orthopedic surgeon, found that he was totally disabled for the period September 29,
2009 through January 12, 2015. Beginning on February 9, 2015, Dr. Ali indicated that appellant
could return to modified-duty work. In a duty status report (Form CA-17) dated February 8, 2016,
he noted that appellant could not return to his date-of-injury position as a mail handler, but that he
could lift up to 10 pounds and sit, stand, walk, bend, and stoop for eight hours a day. Dr. Ali
further found appellant could twist, push, pull, reach above the shoulder, as well as perform simple
grasping each for one hour a day. The employing establishment did not have light-duty work
available within appellant’s restrictions in February 2016.
On October 17, 2016 OWCP referred appellant, a statement of accepted facts (SOAF), and
a list of questions to Dr. Michael J. Einbund, a Board-certified orthopedic surgeon, for a second
opinion evaluation. In his November 17, 2016 report, Dr. Einbund reviewed the SOAF and the
medical evidence. He listed his findings on physical examination, including mild tenderness of
the right wrist with normal sensation, negative Tinel’s sign, and negative Phalen’s test. In regard
to appellant’s left wrist, Dr. Einbund found volar tenderness, positive Phalen’s test, and
questionably positive Tinel’s sign. He also reported loss of light touch over appellant’s thumb,
index, and long fingers with normal two-point discrimination. Dr. Einbund diagnosed ongoing
carpal tunnel syndrome. He found that appellant could perform sedentary work, lifting, pushing,
and pulling up to 20 pounds for three hours a day. Dr. Einbund recommended vocational
rehabilitation and noted that appellant was hearing impaired.3
In a January 4, 2017 supplemental report, Dr. Einbund reviewed appellant’s December 23,
2016 electromyogram and nerve conduction velocity (EMG/NCV) test results and found persistent
or recurrent bilateral carpal tunnel syndrome. On January 4, 2017 he completed a work capacity
evaluation (OWCP-5c) and indicated that appellant could work eight hours a day with restrictions.
Dr. Einbund found that appellant could perform repetitive movements of his wrists for up to four
hours a day. He also indicated that appellant could lift, push, and pull up to 20 pounds for three
hours a day.

3
OWCP authorized American Sign Language interpreters for appellant’s medical and vocational rehabilitation
appointments.

2

On January 31, 2017 OWCP referred appellant for vocational rehabilitation services.
On April 13, 2017 appellant requested disability retirement and submitted a form report
completed by Dr. Ali on April 10, 2017. Dr. Ali found that appellant could lift up to 20 pounds
intermittently and could sit, stand, walk, and climb stairs continuously. He also indicated that
appellant could bend, kneel, stoop, and twist continuously and perform reaching above the
shoulder, fine manipulation, simple grasping, pushing, and pulling intermittently.
In notes dated August 17, October 2, and December 7, 2017, Dr. Ali noted appellant’s
report of constant pain and numbness in both wrists and hands. He found loss of range of motion
in both wrists and that both wrists were tender to palpation. Dr. Ali diagnosed status postsurgical
release of bilateral carpal tunnel syndrome with residual bilateral carpal tunnel syndrome and mild
right ulnar neuropathy entrapment at the elbow. He found that appellant could perform modified
work.
In a letter dated January 5, 2018, the employing establishment noted on December 15, 2017
that it had offered appellant a temporary modified mail handler position working eight hours a day
which required him to prepare the mail for up to three hours and to perform quality control by
comparing labels to sacks for up to five hours a day. The physical requirements of the position
required appellant to lift, push, and pull one to three pounds for three hours intermittently.
Appellant was also required to stand, walk, bend, twist, and perform simple grasping for eight
hours intermittently. The vocational rehabilitation counselor assessed the job offer on
December 21, 2017 and found as it required minimal lifting it was within appellant’s work
restrictions. On February 7, 2018 she found that that position was within 50 miles of appellant’s
home. Appellant did not respond to the offered position.
In a letter dated March 9, 2018, OWCP provided appellant notice of its proposed reduction
of his wage-loss compensation as he had refused to accept a temporary limited-duty assignment
which accommodated his work-related limitations as determined by Dr. Einbund and would have
paid him $1,120.00 a week for working 40 hours. It advised him of the provisions of 20 C.F.R.
§ 10.500(a) and explained to him that his entitlement to wage-loss compensation would be reduced
under this provision if he did not accept the offered temporary assignment or provide a written
explanation with justification for his refusal within 30 days.
In a March 19, 2018 letter, appellant asserted that he could not perform the offered lightduty position due to his right shoulder condition. He indicated that he required disability
retirement. Appellant provided a January 18, 2018 note from Dr. Ali which indicated that
appellant had pulled a muscle in his right shoulder a month earlier. He otherwise repeated his
previous findings and conclusions.
By decision dated April 25, 2018, OWCP reduced appellant’s wage-loss compensation
effective April 29, 2018 as he had not accepted the temporary limited-duty position offered on
December 15, 2017 by the employing establishment. Using the formula set forth in Albert C.
Shadrick4 it noted his salary on the date disability began, June 2, 2009, was $1,065.42 per week
and the current pay rate for his job and step when injured was $1,227.75, effective
4

5 ECAB 376 (1953) (codified by regulation at 20 C.F.R. § 10.403).

3

December 15, 2017. OWCP found appellant capable of earning $1,120.23 per week, the pay rate
of the modified mail handler position. It determined that he had 91 percent wage-earning capacity
which resulted in an adjusted wage-earning capacity of $969.53 and a loss in earning capacity of
$95.89 per week or $291.00 each four weeks. After deductions for health benefits, basic life
insurance, and optional life insurance, this yielded a new compensation rate equal to $5.38 each
four weeks.
On July 5, 2018 appellant requested reconsideration of the April 25, 2018 decision. On
February 19, March 29, April 26, May 24, and June, 21, 2018 Dr. Ali completed treatment notes
and diagnosed bilateral carpal tunnel syndrome and mild right ulnar nerve neuropathy entrapment
at the elbow. He indicated that appellant was capable of light-duty work. Dr. Ali signed April 26,
May 24, and July 19, 2018 duty status reports (Form CA-17) and indicated only that appellant’s
restrictions were unchanged.
By decision dated August 16, 2018, OWCP denied appellant’s request for reconsideration
of the merits of his claim finding that Dr. Ali’s notes were cumulative.
LEGAL PRECEDENT -- ISSUE 1
OWCP’s regulations at section 10.500(a) provide in relevant part:
“(a) Benefits are available only while the effects of a work-related condition
continue. Compensation for wage loss due to disability is available only for any
periods during which an employee’s work-related medical condition prevents [him
or her] from earning the wages earned before the work-related injury. For example,
an employee is not entitled to compensation for any wage loss claimed on a [Form]
CA-7 to the extent that evidence contemporaneous with the period claimed on a
[Form] CA-7 establishes that an employee had medical work restrictions in place;
that light duty within those work restrictions was available; and that the employee
was previously notified in writing that such duty was available. Similarly, an
employee receiving continuing periodic payments for disability was not prevented
from earning the wages earned before the work-related injury if the evidence
establishes that the employing [establishment] had offered, in accordance with
OWCP procedures, a temporary light-duty assignment within the employee’s work
restrictions.”5
When it is determined that an appellant is no longer totally disabled from work and is on
the periodic rolls, OWCP procedures provide that the claims examiner should evaluate whether
the evidence establishes that light-duty work was available within his or her restrictions. The
claims examiner should provide a pretermination or prereduction notice if appellant is being
removed from the periodic rolls.6 When the light-duty assignment either ends or is no longer

5

20 C.F.R. § 10.500(a); M.K., Docket No. 18-0907 (issued February 7, 2019).

6
Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.9(c)(1)
(June 2013); M.K., id.

4

available, the claimant should be returned to the periodic rolls if medical evidence supports
continued disability.7
OWCP procedures further provide, “If there would have been wage loss if the claimant had
accepted the light-duty assignment, the claimant remains entitled to compensation benefits based
on the temporary actual earnings WEC [wage-earning capacity] calculation (just as if he/she had
accepted the light-duty assignment).”8
A part-time light-duty assignment may be appropriate if it is for at least half of the total
hours that the claimant was released for work, is not less than two hours per day, and there is
written verification from the employing establishment verifying that it is not able to provide work
for the total hours that the claimant was released for work.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly reduced appellant’s wage-loss compensation
effective April 29, 2018 pursuant to section 10.500(a), for refusing a temporary limited-duty
position.
On December 15, 2017 the employing establishment offered appellant a temporary
modified mail handler position working eight hours a day which required him to prepare the mail
on the AFSM 100 for up to three hours and to perform quality control by comparing labels to sacks
for up to five hours a day. The physical requirements of the position required him to lift, push,
and pull one to three pounds for three hours intermittently. Appellant was also required to stand,
walk, bend, twist, and perform simple grasping for eight hours intermittently.
The determination of whether an employee has the physical ability to perform a position
offered by the employing establishment is primarily a medical question that must be resolved by
the medical evidence.10
The Board finds that the medical evidence of record shows that appellant could perform
the temporary limited-duty assignment offered by the employing establishment in December 2017.
The physical requirements of the offered temporary limited-duty assignment were within the
medical restrictions as provided by Dr. Einbund in his November 17, 2016 and January 4, 2017

7

Id.

8

Id. at Chapter 2.814.8(c)(10).

9

Id. at Chapter 2.814.9(d).

10
See M.K., supra note 7; J.J., Docket No. 17-0885 (issued June 16, 2017); G.C., Docket No. 17-0140 (issued
April 13, 2017); N.D., Docket No. 15-0027 (issued February 4, 2016); T.T., 58 ECAB 296 (2007).

5

reports11 as well as within Dr. Ali’s April 10, 2017 report.12 The Board finds that the medical
restrictions provided by these physicians reflect appellant’s ability to work at the time that the
employing establishment offered him the temporary limited-duty assignment. These reports,
which are detailed and well rationalized, are entitled to the weight of the evidence and establishes
that appellant has the ability to perform the offered limited-duty employment.13
The Board further finds that OWCP complied with its procedural requirements by advising
appellant on March 9, 2018 of the offered assignment in writing and by providing him a
pretermination notice, with opportunity to respond, since he was receiving wage-loss benefits on
the periodic rolls. The Board notes that no procedural requirements beyond those set forth in 20
C.F.R. § 10.500(a) need be afforded to appellant prior to reduction of his benefits.14 OWCP
properly applied the provisions of Shadrick in determining his loss of wage-earning capacity. The
offered position was for eight hours a day.15
The remaining evidence of record is insufficient to contradict that appellant had the
capacity to perform the offered limited-duty position. Appellant provided a January 18, 2018 note
from Dr. Ali which indicated that appellant had pulled a muscle in his right shoulder a month
earlier. Dr. Ali otherwise repeated his previous findings and conclusions. His January 18, 2018
note did not address the specific requirements of the offered position and did not offer an opinion
that appellant could not perform the offered position. Thus, this report is of limited probative value
in supporting appellant’s disability claim.16
The evidence of record reflects that appellant declined the temporary limited-duty
assignment offered by the employing establishment, which was suitable and would have provided
earnings of $1,120.23 per week. Therefore, OWCP properly reduced his wage-loss compensation,
effective December 15, 2017, pursuant to 20 C.F.R. § 10.500(a), based on his earnings had he
accepted the temporary limited-duty assignment.

11

Dr. Einbund found that appellant could perform sedentary work, eight hours a day, with restrictions on repetitive
movements of his wrists for more than four hours a day and lifting, pushing, and pulling up to 20 pounds for no more
than three hours a day.
12

Dr. Ali found that appellant could lift up to 20 pounds intermittently, and could sit, stand, walk, and climb stairs
continuous. He also indicated that appellant could bend, kneel, stoop, and twist continuously and perform reaching
above the shoulder, fine manipulation, simple grasping, pushing, and pulling intermittently.
13

Supra note 12.

14

M.K., supra note 7.

15

Id.

16

Id.

6

Appellant may request modification of the loss of wage-earning capacity determination
supported by new evidence or argument, at any time before OWCP.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.17
A request for reconsideration must be received by OWCP within one year of the date of its
decision for which review is sought.18 If it chooses to grant reconsideration, it reopens and reviews
the case on its merits.19 If the request is timely, but fails to meet at least one of the requirements
for reconsideration, OWCP will deny the request for reconsideration without reopening the case
for review on the merits.20
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s July 5, 2018 request for reconsideration of the April 25, 2018 decision did not
show that OWCP erroneously applied or interpreted a specific point of law, nor did it attempt
to advance a relevant legal argument not previously considered by OWCP. Accordingly, he is not
entitled to a review of the merits of his claim based on the first and second above-noted
requirements under section 10.606(b)(3).21
With respect to the third above-noted requirement under section 10.606(b)(3), appellant
submitted additional notes from Dr. Ali dated February 19, March 29, April 26, May 24, and
June 21, 2018 as well as April 26, May 24, and July 19, 2018 duty status reports. The Board finds,
however, that this medical evidence does not constitute relevant and pertinent new evidence not
previously considered by OWCP. Dr. Ali’s reports repeat evidence already in the case record.
The reports, therefore, are duplicative and cumulative.22 Therefore, this evidence is insufficient to

17

20 C.F.R. § 10.606(b)(3); see also H.H., Docket No. 18-1660 (issued March 14, 2019); L.G., Docket No. 091517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued December 9, 2008).
18

Id. at § 10.607(a).

19

Id. at § 10.608(a); see also H.H., supra note 17; M.S., 59 ECAB 231 (2007).

20

Id. at § 10.608(b); see also H.H., supra note 17; E.R., Docket No. 09-1655 (issued March 18, 2010).

21

H.H., supra note 17.

22

T.T., Docket No. 18-1682 (issued February 22, 2019).

7

require OWCP to reopen appellant’s claim for consideration of the merits.23 Thus, appellant is not
entitled to further review of the merits of his claim based on the third above-noted requirement
under 20 C.F.R. § 10.606(b)(3).
As appellant’s request for reconsideration failed to meet any of the criteria under 20 C.F.R.
§ 10.606(b)(3), the Board accordingly finds that OWCP properly denied his request for
reconsideration of the merits of his claim pursuant to 20 C.F.R. § 10.608.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s wage-loss compensation
effective April 29, 2018, pursuant to section 10.500(a), for refusing a temporary limited-duty
position. The Board further finds that OWCP properly denied his request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 16 and April 25, 2018 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 19, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

23

Id.; L.H., 59 ECAB 253 (2007).

8

